DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim(s) 21, 28, 31, 34 is/are objected to because of the following informalities:  
Within claim 21, lines 15-16: “each of the first, second fenestrations, and third fenestrations” should be rewritten as --each of the first, second, and third fenestrations-- (in order for the clause to be grammatically parallel).
Within claim 28, lines 16-17: “each of the first, second fenestrations, and third fenestrations” should be rewritten as --each of the first, second, and third fenestrations-- (in order for the clause to be grammatically parallel).
Within claim 28, lines 6-7: “the first recessed region defined by a recessed portion of graft material” should be rewritten as -- the first recessed region defined by a first recessed portion of graft material-- (to make the terminology more consistent throughout the claim).
Within claim 28, line 8: “a second recessed portion graft material” should be rewritten as --a second recessed portion of graft material--.
Claim 31 does not end with a period.
Within claim 34, line 5: “;” should be replaced with an --:--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 21-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Within claim 21, lines 2-7: Applicant claims, “the tubular body having […] a main lumen […] and a sidewall […] the first recessed region defined by a first portion of graft material that extends from the sidewall into the main lumen”; it is unclear, and therefore indefinite, how the graft material (which inherently defines the sidewall) can extend from the side wall.  For the purposes of examination, Examiner is assuming the aforementioned claim clause should read like --the tubular body having […] a main lumen […] and a sidewall of graft material […] the first recessed region defined by a first portion of the graft material that extends into the main lumen-- (such an amendment would clarify that the graft material and the sidewall are not distinct structures).  Claim(s) 22-27 and 32, which depend from claim 21, inherit all the problems associated with claim 21.
Within claim 21, lines 2-9: Applicant claims, “the tubular body having […] a main lumen […] and a sidewall […] the second recessed region defined by a second portion of graft material that extends from the sidewall into the main lumen”; it is unclear, and therefore indefinite, how the graft material (which inherently defines the sidewall) can extend from the side wall.  For the purposes of examination, Examiner is assuming the aforementioned claim clause should read like --the tubular body having […] a main lumen […] and a sidewall of graft material […] the second recessed region defined by a second portion of the graft material that extends into the main lumen-- (such an amendment would clarify that the graft material and the sidewall are not distinct structures).  
Within claim 21, lines 2-12: Applicant claims, “the tubular body having […] a main lumen […] and a sidewall […] the third recessed region defined by a third portion of graft material that extends from 
Claim 28 recites the limitation "the first recessed region of graft material" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It should be either --the first recessed region-- OR --the first recessed portion of graft material--.  Claim(s) 29-31, 33, which depend from claim 28, inherit all the problems associated with claim 28.
Claim 28 recites the limitation "the second recessed region of graft material" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It should be either --the second recessed region-- OR --the second recessed portion of graft material--.
Claim 28 recites the limitation "the third recessed region of graft material" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It should be either --the third recessed region-- OR --the third recessed portion of graft material--.
Within claim 28, lines 18-20: Applicant claims, “an end of the stent graft […] an end of the stent graft”; it is unclear, and therefore indefinite if these are the same OR different ends.  Additionally, within claim 28, line 21 (2 times): Applicant claims, “the end of the stent graft”, it is unclear, and therefore  indefinite, which (if there are two ends) end is being referred to.
Claim 29 recites the limitation "the second end" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Within claim 34, lines 4-7: Applicant claims, “a plurality of discrete stents along the tubular body, each of the stents comprising[:] at least a first stent of the plurality of stent, a second stent of the plurality of stents adjacent to the first stent, a third stent of the plurality of stents […]”; it is unclear, and therefore indefinite, how many stents are required of the claim, first Applicant claims a plurality of discrete stents (i.e. there must be at least two stents) then each of these stents must further include at least one first stent (but possibly more), a second stent, and a third stent”; for the purposes of examination examiner is assuming the aforementioned claim clause should be rewritten as --a plurality of discrete stents along the tubular body, the stents comprising: a first stent of the plurality of stent, a second stent of the plurality of stents adjacent to the first stent, a third stent of the plurality of stents […]--.
Within claim 34, lines 3-12: Applicant claims, “the tubular body having a main lumen therethrough, [a] graft material defining a sidewall […] the first recess defined by a first recessed portion of graft material that extends from the sidewall into the main lumen”; it is unclear, and therefore indefinite, how the graft material (which defines the sidewall) can extend from the side wall.  For the purposes of examination, Examiner is assuming the aforementioned claim clause should read like --the tubular body having a main lumen therethrough, [a] graft material defining a sidewall […] the first recess defined by a first recessed portion of graft material that extends into the main lumen-- (such an amendment would clarify that the graft material and the sidewall are not distinct structures).  
Within claim 34, lines 3-16: Applicant claims, “the tubular body having a main lumen therethrough, [a] graft material defining a sidewall […] the second recess defined by a second recessed portion of graft material that extends from the sidewall into the main lumen”; it is unclear, and 
Claim 34 recites the limitation "the second recessed region" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It should be either --the second recess-- OR --the second shaped region--.
Claim 34 recites the limitation "the first recessed region" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.  It should be either --the first recess-- OR --the first shaped region--.
Claim 34 recites the limitation "the third recessed region" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  It should be either --the third recess-- OR --the third shaped region--.
Within claim 34, lines 3-21: Applicant claims, “the tubular body having a main lumen therethrough, [a] graft material defining a sidewall […] the third recess defined by a third recessed portion of graft material that extends from the sidewall into the main lumen”; it is unclear, and therefore indefinite, how the graft material (which defines the sidewall) can extend from the side wall.  For the purposes of examination, Examiner is assuming the aforementioned claim clause should read like --the tubular body having a main lumen therethrough, [a] graft material defining a sidewall […] the third recess defined by a third recessed portion of graft material that extends into the main lumen-- (such an amendment would clarify that the graft material and the sidewall are not distinct structures).  


Claim 34 recites the limitation "the second recessed portion" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.  It should be --the second recess--.
Claim 34 recites the limitation "the third recessed portion of graft material" in line 28.  There is insufficient antecedent basis for this limitation in the claim.  It should be --the third recess--.
Claim 34 recites the limitation "the third recessed portion" in line 29.  There is insufficient antecedent basis for this limitation in the claim.  It should be --the third recess--.
Within claim 37, lines 1-2: Applicant claims, “the common border shared by the first and second shaped region comprises at least one strut of a stent of the plurality of stents”; this conflicts with claim 34, which requires the second stent be between the first and second shaped regions.  Claim(s) 38, which depend from claim 37, inherit all the problems associated with claim 37.
Within claim 38, lines 1-2: Applicant claims, “the common border shared by the second and third shaped region comprises at least one strut of a stent of the plurality of stents”; this conflicts with claim 34, which requires the third stent be between the second and third shaped regions.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 23, 30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 of U.S. Patent No. 10,485,651.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 23, 30 are to be found in patent claim(s) 3 (as the application claim(s) 23, 30 fully encompass patent claim(s) 3).  The difference between the application claim(s) 23, 30 and the patent claim(s) 3 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim(s) 3 of the patent is in effect a “species” of the “generic” invention of the application In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 23, 30 is/are anticipated by claim(s) 3 of the patent, it is not patentably distinct from claim(s) 3 of the patent.
Allowable Subject Matter
Claim(s) 21-22, 24-29, 31-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/REBECCA S PRESTON/               Examiner, Art Unit 3774